Citation Nr: 1752500	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  13-20 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral inguinal hernias.  

2. Entitlement to service connection for bilateral inguinal hernias.

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral plantar keratosis.

4. Entitlement to service connection for bilateral plantar keratosis. 

5. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an adjustment disorder.

6. Entitlement to service connection for an acquired psychiatric disorder other than an adjustment disorder, to include bipolar disorder and posttraumatic stress disorder. 

7. Entitlement to service connection for a cardiac surgical scar. 

8. Entitlement to an effective date prior to March 16, 2010 for a grant of service connection for right epididymitis with hydrocele. 

9. What initial rating is warranted for right epididymitis with hydrocele since March 15, 2010?

10. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to July 1982. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
 
The Veteran testified in July 2016 before the undersigned. A transcript of the hearing is associated with the claims file. 

The issues of entitlement to service connection for a hernia/testicle scar, erectile dysfunction, to include secondary to right epididymitis with hydrocele; and to special monthly compensation based on loss of use of a creative organ were raised by the record at the July 2016 Board hearing but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues and they are referred to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues whether new and material evidence has been submitted to reopen a claim for service connection for an adjustment disorder, entitlement to service connection for an acquired psychiatric disorder other than an adjustment disorder, entitlement to service connection for bilateral inguinal hernias, what initial rating is warranted for right epididymitis with hydrocele, and entitlement to a total disability evaluation based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. In July 2016, prior to the promulgation of a decision in the appeal, the Veteran requested to withdraw the issue of entitlement to service connection for a cardiac surgical scar.

2. An unappealed February 2008 rating decision declined to reopen a claim of entitlement to service connection for bilateral inguinal hernias. 

3. Evidence received since the unappealed February 2008 rating decision relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for bilateral inguinal hernias.

4. An unappealed February 2008 rating decision declined to reopen a claim of entitlement to service connection for bilateral plantar warts. 

5. Evidence received since the unappealed February 2008 rating decision relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for bilateral plantar keratosis.

6. The weight of the credible and probative evidence is in equipoise as to whether bilateral plantar keratosis began in service.

7. VA received the Veteran's original claim of entitlement to service connection for right epididymitis with hydrocele on March 15, 2010.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal regarding a claim of entitlement to service connection for a cardiac surgical scar by the appellant have been met. 38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2. The February 2008 rating decision declining to reopen the claim of entitlement to service connection for bilateral inguinal hernias is final; however, new and material evidence has been received to reopen the claim. 38 U.S.C. §§ 1131, 5103, 5103A, 5108, 7105 (2012); 38 C.F.R. §§ 3.156, 3.159, 20.1100 (2017).

3. The February 2008 rating decision declining to reopen the claim of entitlement to service connection for bilateral plantar warts is final; however, new and material evidence has been received to reopen the claim. 38 U.S.C. §§ 1131, 5103, 5103A, 5108, 7105; 38 C.F.R. §§ 3.156, 3.159, 20.1100.

4. Resolving reasonable doubt in the Veteran's favor, bilateral plantar keratosis was incurred in service. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.102, 3.303 (2017).

5. The criteria for an effective date of March 15, 2010, but no earlier, for the award of service connection for right epididymitis with hydrocele have been met. 38 U.S.C. §§ 5101, 5110, 7104 (2012); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400, 20.101(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Cardiac surgical scar

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the appellant or by his authorized representative. Id. 

In the present case, in July 2016 the appellant requested to withdraw his appeal as to the issue of entitlement to service connection for a cardiac surgical scar. Given that request there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review that appeal and it is dismissed.


Bilateral inguinal hernias

Entitlement to service connection for bilateral inguinal hernias was first finally denied in an October 1991 rating decision on the basis that the evidence failed to demonstrate a nexus between the diagnosed inguinal hernias and service. A claim to reopen service connection was denied in a February 2008 rating decision. The February 2008 rating decision was not appealed, and it is also final. 38 U.S.C. § 7105; 38 C.F.R. § 20.1100.
 
The Veteran submitted a claim to reopen the issue of entitlement to service connection for bilateral inguinal hernias in January 2011. A previously denied claim may be reopened by the submission of new and material evidence. 38 U.S.C. § 5108; 38 C.F.R. § 3.156. Evidence is new if it has not been previously submitted to agency decision makers. Id. Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id. The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).
 
At the July 2016 Board hearing, the Veteran testified that a VA doctor had opined favorably as to an etiological relationship between his claimed hernia and right testicle disabilities and service. In this regard, the Veteran is competent to address his history of treatment as he experienced it. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). This evidence is presumed credible for the limited purpose of reopening the claim.  See 38 C.F.R. § 3.156 (a). As such, the Veteran's report bears directly on the contested issue of an in-service etiology of the claimed condition. 
 
Given the low threshold for reopening a claim, Shade, the Board finds that there is new and material evidence of record which relates to the unestablished etiological element, necessary to substantiate the appellant's claim. As this evidence raises a reasonable possibility of substantiating the claim, it is new and material.  The claim of entitlement to service connection for bilateral inguinal hernias is therefore reopened. 38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).

Bilateral plantar keratosis

Entitlement to service connection for bilateral plantar warts was denied in an October 1991 on the basis that the evidence failed to demonstrate a nexus between the diagnosed the disorder and service. A claim to reopen service connection for bilateral plantar keratosis was denied in February 2008. The February 2008 rating decision was not appealed, and is also final. 38 U.S.C. § 7105; 38 C.F.R. § 20.1100.
 
The Veteran submitted a claim to reopen the issue of entitlement to service connection for bilateral plantar keratosis in January 2011. He was afforded a VA examination to consider the nature and etiology of the claimed foot condition in November 2011. The examiner opined that it was less likely than not that the diagnosed intractable plantar keratosis was etiologically related to service. The examiner stated that she saw no evidence of chronicity between discharge and 2009. The examiner went on to state that if the Veteran presented evidence of chronicity since service, then her opinion would be favorable. 

The Board notes that July 1990 VA treatment records reported bilateral plantar keratosis. Treatment records thereafter indicated consistent complaints and treatment of plantar keratosis, "callouses" and "plantar warts." Such opinion bears directly on the contested element of an in-service etiology for plantar keratosis.    
 
Taken together with earlier evidence of record, the Board finds that November 2011 VA examination is new and material evidence which relates to the unestablished etiological element, necessary to substantiate the appellant's claim. As this evidence raises a reasonable possibility of substantiating the claim, it is new and material.  The claim of entitlement to service connection for bilateral plantar keratosis is therefore reopened. 38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).

The Veteran asserts that service connection is warranted for bilateral plantar keratosis. He argues that the condition first began in service and has been ongoing since that time. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303. Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event. Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a).

Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

The Veteran has consistently reported that bilateral plantar keratosis began in service. His service treatment records contain several notations of intractable plantar keratosis, right foot "corn" and "plantar warts" during service, to include in June 1982, where the condition was reported to have been ongoing for one year.

The Veteran was afforded a VA examination to consider the nature and etiology of the claimed foot condition in November 2011.The examiner stated that the current foot condition was the same condition noted in service, but nonetheless opined that it was less likely than not that the diagnosed intractable plantar keratosis was etiologically related to service. In support of such conclusion, the examiner stated that she saw no evidence of chronicity of the condition between discharge and 2009. Notably, the examiner went on to state that if the Veteran presented evidence of chronicity since service, she would assume that the etiology of the disorder was the same as in the service. 

Ample evidence of record appears to directly contradict the November 2011 examiner's finding of no evidence of chronicity before 2009. July 1990 VA treatment records noted that the Veteran exhibited bilateral plantar keratosis. Thereafter, VA and private treatment records note ongoing complaints and treatment of plantar keratosis, callouses and warts. Such records reflect consistent reports that the disability began in service. The November 2011 examiner made no attempt to reconcile this contrary evidence in her opinion. 

Therefore, to the extent that the November 2011, examiner's opinion is detrimental to the claim, the Board finds the probative value of that opinion to be significantly reduced by the unreconciled contrary medical evidence of record. Indeed, taken in the context of the full record, the November 2011 examiner's opinion would appear to be in favor of an in-service etiology for bilateral plantar keratosis.

No other medical evidence of record is contrary the claim. As such, the Board finds that the competent and credible evidence of record is in equipoise as to whether the bilateral plantar keratosis was incurred in service. 

Where there is an approximate balance of positive and negative evidence regarding an issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990). As the evidence with regard to this claim is in equipoise, entitlement to service connection for bilateral plantar keratosis is warranted. 

Earlier effective date for right epididymitis with hydrocele 

The Veteran asserts that he is entitled to an effective date earlier than March 16, 2010 for a grant of service connection for right epididymitis with hydrocele. Upon review of all the evidence of record, both lay and medical, the Board finds that an earlier effective date for the grant of service connection for right epididymitis with hydrocele is warranted from March 15, 2010, but no earlier.

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase, will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 
38 U.S.C. § 5110 (a); 38 C.F.R. § 3.400.

Pertinent VA regulations provide that a claim for VA benefits, whether formal or informal, must be in writing and must identify the benefit sought. See 38 U.S.C. § 5101; 38 C.F.R. §§ 3.1, 3.151, 3.155; Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999); Lalonde v. West, 12 Vet. App. 377 (1999). VA must liberally construe all documents filed by a claimant. See EF v. Derwinski, 1 Vet. App. 324, 326 (1991). While VA should broadly interpret submissions from a veteran, it is not required to conjure up issues not specifically raised. Brannon v. West, 12 Vet. App. 32 (1998).

The Veteran has not specifically alleged any basis to support his argument for an earlier effective date. In a May 2013 rating decision the RO granted a March 16, 2010 effective date based on the finding that evidence submitted by the Veteran on that date constituted an informal claim for benefits. The Veteran's representative appealed from that decision. 

As such, the only question on appeal is whether any correspondence prior to March 16, 2010 constituted a claim for service connection for right epididymitis with hydrocele. The Board notes that on March 15, 2010, VA received correspondence from the Veteran wherein he stated "in '81, I was hospitalize [sic] for right testicle... but over 20 years it's still not normal." Broadly interpreted, such correspondence constituted a claim for service connection for right epididymitis with hydrocele, and as such the appropriate effective date for the grant of service connection is March 15, 2010.

The Board finds, however, that there is nothing in the record that could be interpreted as an earlier claim, formal or informal, for service connection for a right epididymitis with hydrocele prior to March 15, 2010. In sum, the Board finds that prior to March 15, 2010, there was no pending claim for service connection for a right epididymitis with hydrocele. As such, an effective date prior to the date entitlement arose for service connection is legally precluded. 

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority. See 38 U.S.C. § 7104 (c); 38 C.F.R. § 20.101(a). As there is no legal basis for assignment of any earlier effective date than March 15, 2010, the Board finds that an earlier effective date for the grant of service connection for a right epididymitis with hydrocele is not warranted.


ORDER

The claim of entitlement to service connection for a cardiac surgical scar is dismissed.

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral inguinal hernias is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral plantar keratosis is reopened.

Entitlement to service connection for bilateral plantar keratosis is granted.

An effective date of March 15, 2010, but no earlier, for the grant of service connection for right epididymitis with hydrocele is granted. 


REMAND

Acquired psychiatric disorder other than an adjustment disorder

The Board finds that a VA examination is required to determine the nature and etiology of the claimed acquired psychiatric disorder. VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when, as here, the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C. § 5103A (d) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran has been diagnosed with multiple psychiatric disorders, to include a bipolar disorder. He has asserted that his psychiatric disorders began during service, and that his behavioral problems inservice were manifestations of psychiatric symptomatology. The military personnel records confirm that the Veteran had disciplinary problems while on active duty, to include four Article 15 proceedings. As such, the Board finds that remand is required in order to obtain a VA psychiatric examination to determine the nature and etiology of the claimed conditions.

An adjustment disorder

The issue whether new and material evidence has been received to reopen a claim of entitlement to service connection for an adjustment disorder is inextricably intertwined with the issue of entitlement to service connection for an acquired psychiatric disorder other than an adjustment disorder. Issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). As described above, the Board finds that remand is warranted to obtain a VA examination as to the nature and etiology of any diagnosed psychiatric disorders. Such examination may provide new and material evidence concerning the claim for service connection for an adjustment disorder. As such, that issue is remanded to be addressed after the development of the former issue has been completed.

Bilateral inguinal hernias

Additional development is warranted with regard to the issue of service connection for bilateral inguinal hernias. The Veteran has asserted that a VA physician opined that the claimed condition was either related to service or was secondary to the right epididymitis with hydrocele. As such, remand is warranted to obtain updated VA treatment records, to include any records addressing the etiology of the appellant's inguinal hernia. Additionally on remand, the Veteran should be provided a VA examination to determine the nature and etiology of the claimed condition, to include whether such condition is secondary to right epididymitis with hydrocele. McLendon.

The Board also notes that the record appears to suggest, but not necessarily confirm,  that the Veteran underwent inservice testicular surgery. The Veteran has suggested that his claimed bilateral inguinal hernias may have been related to that surgery. However, the service treatment records do not contain medical records related to any such surgery. Thus, any available records related to an in-service testicle surgery should be secured. 

Right epididymitis with hydrocele 

Remand is warranted to obtain a VA examination to assess the current nature and severity of the service connected right epididymitis with hydrocele. VA's duty to assist includes the conduct of a thorough and comprehensive medical examination. Robinette v. Brown, 8 Vet. App. 69, 76 (1995). This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition. Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994). The most recent VA examination with regard to this disorder was provided in January 2012. The Veteran has asserted that the condition has worsened since that time. As such, the Veteran should be provided a new examination to assess the current severity of that condition.

Additionally, the Board notes that the issues of entitlement to service connection for a hernia/testicle scar, erectile dysfunction, to include secondary to epididymitis with hydrocele; and special monthly compensation based on loss of use of a creative organ, referred in the introduction above, may bear upon the issue remanded herein. As such, development of the referred issues should be completed prior to readjudication this issue. 

Individual unemployability

The issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is inextricably intertwined with the issues remanded above. This issue is therefore remanded, and is to be addressed after the following development has been completed. See Harris, 1 Vet. App. 183. Any appropriate development must be undertaken prior to adjudication of that issue.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all of the Veteran's outstanding relevant VA treatment records, to include records from the Bay Pines VA Health Care Center since February 2014. All information which is not duplicative of evidence already received should be associated with the Veteran's electronic claims folder. If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.

2. Send to the Veteran and his representative a letter requesting that he complete a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain any pertinent private treatment records related to the treatment of the appealed conditions which have yet to be submitted to VA.

3. Attempt to obtain any records of a testicular surgery at the Tripler Army Medical Center in Honolulu, Hawaii. All records received should be associated with the claims file. If the AOJ cannot locate any identified Federal records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given an opportunity to respond.

4. Thereafter, schedule the Veteran for VA compensation examinations with appropriate examiners to address the nature and etiology of any diagnosed acquired psychiatric disorder and hernia disorder. The examiners must be provided access to the appellant's VBMS and Virtual VA files, and the examiners must indicate in their examination reports that these files were reviewed in conjunction with the examinations.  All indicated tests and studies should be completed, and the examiners should take a complete history from the Veteran regarding these claimed disabilities.  

Following the psychiatric examination the examining psychiatrist or psychologist must answer the following questions:

* For the period since February 2010, what psychiatric disorders have been clinically manifested?

* For each psychiatric disorder diagnosed since February 2010 address whether it is at least as likely as not, i.e, is there a 50/50 chance that the disorder was incurred in service or was caused by the Veteran's in-service experiences.  In connection with the foregoing, the examiner must specifically discuss the Veteran's disciplinary infractions as documented by the service personnel records, as well as his lay testimony to the effect that his psychiatric disorder began during active-duty service. 

With respect to the claim of entitlement to service connection for an inguinal hernia the examiner must answer the following questions:

* Does the Veteran have an inguinal hernia or the residuals thereof?

* For any diagnosed hernia or hernia residuals, is it at least as likely as not, i.e, is there a 50/50 chance that such disorder was incurred in or is otherwise related to the Veteran's active-duty service?

* For any diagnosed hernia or hernia residuals, is it at least as likely as not, i.e, is there a 50/50 chance that such disability was caused or aggravated by the Veteran's service-connected right epididymitis with hydrocele, to include any treatment for that disorder?

If any examiner finds that any disorder is related to service, the examiner must address the functional impairment, if any, caused by such disability on the Veteran's ability to obtain and maintain gainful employment.

It is essential that all examiners provide a full explanation for all opinions expressed, citing to specific evidence in the file when necessary.  If any examiner is unable to provide an opinion in response to any of the above questions, he/she must discuss why this is the case.  Merely stating he/she cannot respond without resorting to mere speculation will not suffice.

The Board notes that the Veteran has requested that any VA examination be scheduled at Bay Pines VA Health Care Center.

5. Schedule the Veteran for a VA genitourinary examination with an appropriate examiner to address the current nature and severity of his right epididymitis with hydrocele. The Veteran's VBMS and Virtual VA files must be made available to the examiner for review of the case. A notation to the effect that this record review took place must be included in the report of the examiner.

All indicated tests and studies should be conducted and clinical findings must be reported in detail. The examiner must specifically state whether symptoms due to right epididymitis with hydrocele can be differentiated from the symptoms of the Veteran's other disabilities, to include any diagnosed inguinal hernia. If the examiner is able to differentiate such symptoms, the examiner must specifically state which symptoms pertain to each disability. 

The examiner must address the nature of any functional impairment caused by the right epididymitis with hydrocele on the Veteran's ability to obtain and maintain gainful employment.

A complete rationale for all requested opinions must be provided. If the examiner cannot provide any requested opinion without resorting to speculation, it must be so stated, and he/she must provide the reasons why an opinion would require speculation. Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular doctor.

The Board notes that the Veteran has requested that any VA examination be scheduled at Bay Pines VA Health Care Center.

6. The Veteran is to be notified that it is his responsibility to report for any and all examinations and to cooperate in the development of the claim. The consequences for failing to report for any VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2017). In the event that the Veteran does not report for any of the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.

7. The AOJ must then review the aforementioned examination reports to ensure that they are in complete compliance with the directives of this remand, and that the examiner has documented their consideration of all records contained in Virtual VA and VBMS, as appropriate. If any report is deficient in any manner, the AOJ must implement corrective procedures.

8. After fulfilling VA's duty to notify and assist the Veteran under the Veterans Claims Assistance Act of 2000, adjudicate the issues referred in the introduction section above. The appellant is advised that the Board will only exercise appellate jurisdiction over those claims where a timely appeal has been perfected.

9. All necessary development relating to the claim for entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities must be completed. Such development should include, as appropriate, obtaining relevant medical examinations to consider the functional impact of the Veteran's service-connected disabilities on his ability to obtain and maintain substantially gainful employment. 

10. After undertaking any other development deemed appropriate, readjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


